Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 16, 2019

The Court of Appeals hereby passes the following order:

A19A2344. MAURICE OMAR BONAR v. THE STATE.

      Maurice Omar Bonar entered a negotiated plea to multiple counts of armed
robbery, aggravated assault, and other crimes. On July 16, 2012, the trial court
entered a final disposition, sentencing Bonar to a total term of 15 years to be served
in confinement. On February 19, 2019, Bonar filed the instant direct appeal from his
judgment of conviction and sentence. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Bonar filed his notice of appeal
more than six years after entry of the judgment of conviction and sentence, his appeal
is untimely, and it is hereby DISMISSED for lack of jurisdiction.
      Because Bonar was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has
been dismissed because you failed to file a proper and timely notice of appeal. If you
still wish to appeal, you may petition the trial court for leave to file an out-of-time
appeal. If the trial court grants your request, you will have 30 days from the entry of
that order to file a notice of appeal referencing your conviction. If the trial court
denies your request, you will have 30 days from the entry of that order to file a notice
of appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Bonar and to
his attorney, and the latter also is DIRECTED to send a copy to Bonar.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/16/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.